Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. Claims 1-7, 10-18, and 21 are pending.

Status of Claims 
Applicant’s amendment date 11/28/2022, amending claims 1, 10, and 17. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
With regard to the rejection under 35 USC 103- No art rejection has been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 

Response to Arguments
With respect to the 35 USC 103 rejection of claims 1-7, 10-18, and 21, applicant’s argument filed on 11/28/2022 were deemed to be persuasive (see remarks pages 15-16). Accordingly these rejections are withdrawn. The remaining arguments have been fully considered, but they are not persuasive. 
Response to Arguments under 35 USC 101:
Applicant argues (Pages 10-11 of the remarks): 
Applicant maintains, as in previous responses, that the features of the independent claims cannot be considered as falling within the enumerated Mental Processes grouping, at least because the claimed subject matter is both not performed in the human mind and cannot practically be performed in the human mind. For example, due to a decentralized model and different needs of stakeholders, hundreds of metrics may be devised with varying cadences (most with benchmarks). The aggregation of metrics for review and analysis and comparison of metrics between programs may be a time consuming and often misleading task. The claims are directed to a method and system for electronically - via machine learning or artificial intelligence - analyzing benchmark parameters and data to generate vendor logistical variance results that are associated with performance measurement/financial control/relationship management and automatically updating a display of data on a UI in real time without input from a user, which is not something that is performed in the human mind and cannot practically be performed in the human mind. Therefore, the limitations of the independent claims are not directed to a judicial exception under Prong One.
Examiner respectfully disagrees:
With regard to an abstract idea, Independent Claims the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  vendor logistical variance management, comprising: a plurality of vendor entities, wherein each electronic record includes an electronic record identifier, vendor parameters, and an electronic communication address; a plurality logistical metrics, wherein each electronic record includes an electronic record identifier and benchmark information; an indication of a selection of a subset of the plurality of vendor entities, (ii) obtain the vendor parameters associated with the subset of vendor entities, (iii) automatically analyze the obtained vendor parameters and data in the metric data store to generate vendor logistical variance results for each of the subset of vendor entities and determine whether the generated vendor logistical variance results exceed a threshold value, (iv) transmit an indication of the vendor logistical variance results for each of the subset of vendor entities, (v) generate a plurality of low-level score cards across multiple vendors,  (vi) automatically update includes a first score card generated for multiple vendors and a second score card for each individual vendor, wherein the second score card for the individual vendor includes a vendor performance metric, a vendor initiative metric, a financing metric, a description of a benchmark for each metric and a year-to-date progress indication for each benchmark based on a benchmark goal, an improving or degrading direction of vendor performance with respect to the benchmark goal and a target date for the benchmark goal; (vii) automatically establish a communication link and provide information to the calendar application; (viii) automatically  schedule a corrective action per a corrective action plan based on the determination the generated vendor logistical variance results exceed the threshold value (d) display including vendor logistical variance results for each of the subset of vendor entities and at least one electronic communication link from the vendor data store, and wherein: determined at least one vendor logistical variance result exceeds the threshold value; and in a case the threshold value is exceeded, automatically and in response to the determination the threshold value is exceeded generates the corrective action plan. The claim limitations are directed towards concepts performed in the human mind because consistent with this description, the limitations recite observe a vendor performance metrics and generate corrective action plan. Which pertain to “observation, evaluation, judgement, and/or opinion” expressly categorized under mental processes concepts performed in the human mind. See MPEP §2106.04(a)(2)(II).Furthermore, the claim limitations are also directed towards mental processes because the limitations recite generating corrective action plan based on received metrics data. Which is “including agreements in the form of contract; legal obligations, advertising, marketing or sales activities or behaviors; business relations” expressly categorized under a certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).


Applicant argues (Page 13 of the remarks):
Even if, solely for the sake of argument, and not conceded, the claims could be seen as reciting an abstract idea at Prong One, the claims are directed to a practical application of the abstract idea under Prong Two. As described in the 2019 Guidance, claims may be considered directed to a practical application if they are directed to an improvement in the functioning of a computer, or an improvement to other technology or technical field. See, e.g., 2. PRONG TWO of 2019 Guidance. In this regard, M.P.E.P. 2106.04(a) further indicates "claims that are directed to improvements in computer functionality or other technology are not abstract."

Examiner respectfully disagrees:

In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “system”, “computer server”, “remote device”, “user interface”, “non-transitory”, “user-selectable filter”, “artificial intelligence”, “email server”, “workflow application”, “calendar application”, “processor”, “memory”, an encrypted database”, “score card”, device”, and “machine learning” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). The additional elements of a “artificial intelligence and a machine learned model”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “artificial intelligence and a machine learned model” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 

The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims does not include my limitations amounting to significantly more than the abstract idea, along. The claims includes various elements that are not directed to the abstract idea. These elements include “system”, “computer server”, “remote device”, “user interface”, “non-transitory”, “user-selectable filter”, “artificial intelligence”, “email server”, “workflow application”, “calendar application”, “processor”, “memory”, an encrypted database”, “score card”, device”, and “machine learning”. Examiner asserts that “system”, “computer server”, “remote device”, “user interface”, “non-transitory”, “user-selectable filter”, “artificial intelligence”, “email server”, “workflow application”, “calendar application”, “processor”, “memory”, an encrypted database”, “score card”, device”, and “machine learning” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), user selected, and transmitting information directly to an application  the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
Applicant argues  that the instant application is similar to case laws (Pages 14-15 of the remarks)
Applicants point to Cosmokey Solutions GMBH & Co. v. Duo Security LLC (CAFC Case: 20-2043, October 4, 2021). In a similar situation, the Court reversed a lower Court's finding that claims were ineligible for patent prosecution under 35 USC §101 holding: "[t]he specification explains that these features in combination with the other elements of the claim constitute an improvement that increases computer and network security rand] prevents a third party from fraudulently identifying itself as the user" (Page 14). Applicants do not contend that they invented the concept of encrypting of a database management system or of security features in general - nor is that what is claimed in the present application. However, as in Cosmokey, "these features in combination with the other elements of the claim constitute an improvement that increases computer and network security" and are, therefore, patent eligible. 
Examiner respectfully disagrees:
The instant application is not similar to the case laws the applicant listed in the remarks. The claims are directed observe a vendor performance metrics and generating corrective action plan which is an observation, evaluation, judgement and/or opinion under mental processes concepts performed in the human mind (figs. 6-7) and also directed towards mental processes because the limitations recite generating corrective action plan based on received metrics data. Which is “including agreements in the form of contract; legal obligations, advertising, marketing or sales activities or behaviors; business relations” expressly categorized under a certain methods of organizing human activity. Accordingly, the claims recites an abstract idea (see below 101 rejection). With regard to Step 2A, prong 2 and Step 2B, the judicial exception is not integrated into a practical application. The additional element recited in the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (see below 101 rejection). The additional elements just “apply it” on a computer (MPEP 2106.05F), because it’s just displaying results. 

Claim Rejections -35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-18, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1
Claims 1-7 and 21 are directed toward a system (machine). Claims 10-16 are directed toward a method (process). Claims 17-18 are directed to a non-transitory computer-readable medium (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1. 
Regarding Step 2A [prong 1]
Claims 1-7, 10-18, and 21 are directed toward the judicial exception of an abstract idea. Independent claims 10 and 17 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. (Currently Amended) 
a plurality of vendor entities, wherein each electronic record includes an electronic record identifier, vendor parameters, and an electronic communication address; a plurality logistical metrics, wherein each electronic record includes an electronic record identifier and benchmark information; an indication of a selection of a subset of the plurality of vendor entities, (ii) obtain the vendor parameters associated with the subset of vendor entities, (iii) automatically analyze the obtained vendor parameters and data in the metric data store to generate vendor logistical variance results for each of the subset of vendor entities and determine whether the generated vendor logistical variance results exceed a threshold value, (iv) transmit an indication of the vendor logistical variance results for each of the subset of vendor entities, (v) generate a plurality of low-level score cards across multiple vendors,  (vi) automatically update includes a first score card generated for multiple vendors and a second score card for each individual vendor, wherein the second score card for the individual vendor includes a vendor performance metric, a vendor initiative metric, a financing metric, a description of a benchmark for each metric and a year-to-date progress indication for each benchmark based on a benchmark goal, an improving or degrading direction of vendor performance with respect to the benchmark goal and a target date for the benchmark goal; (vii) automatically establish a communication link and provide information to the calendar application; (viii) automatically  schedule a corrective action per a corrective action plan based on the determination the generated vendor logistical variance results exceed the threshold value (d) display including vendor logistical variance results for each of the subset of vendor entities and at least one electronic communication link from the vendor data store, and wherein: determined at least one vendor logistical variance result exceeds the threshold value; and in a case the threshold value is exceeded, automatically and in response to the determination the threshold value is exceeded generates the corrective action plan.
The Applicant's Specification titled "ENTERPRISE SYSTEM AND METHOD FOR VENDOR LOGISTICAL VARIANCE MANAGEMENT" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for observe a vendor performance metrics and generate corrective action plan" (Spec. [0032-0034]). As the bolded claim limitations above demonstrate, independent claims 1, 10 and 17 recites the abstract idea of observing a vendor performance metrics and generating corrective action plan. 
The claim limitations are directed towards concepts performed in the human mind because consistent with this description, the limitations recite observe a vendor performance metrics and generate corrective action plan. Which pertain to “observation, evaluation, judgement, and/or opinion” expressly categorized under mental processes concepts performed in the human mind. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mental processes because the limitations recite generating corrective action plan based on received metrics data. Which is “including agreements in the form of contract; legal obligations, advertising, marketing or sales activities or behaviors; business relations” expressly categorized under a certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-7, 11-16, 18, and 21 further reiterate the same abstract ideas with further embellishments (the bolded limitations), such as 
claim 2 (similarly claim 11) wherein the vendor logistical variance is associated with performance measurement.
claim 3 (similarly claim 12)  wherein the vendor logistical variance is associated with financial control.
claim 4 (similarly claim 13) wherein the vendor logistical variance is associated with relationship management.
claim 5 (similarly claim 14) wherein the vendor logistical variance is associated with at least one of: (i) a service level agreement metric, (ii) a key performance indicator metric, and (iii) an informational metric.
claim 6 (similarly claim 15) wherein a single vendor manager is associated with multiple vendor entities and vendor logistical variance results are combined and summarized for the vendor manager.
claim 7 (similarly claims 16, and 18) wherein the information in the metric data store includes at least one of: (i) a metric name, (ii) a measurement type, (iii) a current benchmark, (iv) a benchmark direction, (v) a metric type, (vi) a metric frequency, and a (vii) a target date.
claim 21 wherein the low-level score card is generated for each level of line of business and program.
which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 10, and 17.

Regarding Step 2A [prong 2]
Claims 1-7, 10-18, and 21 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 10 and 17) include the following bolded additional elements which do not amount to a practical application:
Claim 1. (Currently Amended) A system to provide an automated vendor logistical variance management platform via a back-end application computer server of an enterprise, comprising: (a) a vendor data store containing electronic records (b) a metric data store containing electronic records that represent (c) the back-end application computer server, coupled to the vendor data store and metric data store, an email server, workflow application and calendar application, the back-end application computer server including: a computer processor, and a computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, cause the back-end application computer server to: (i) receive from a remote device (ii) access the vendor data store via an encrypted database management system (vi)  a display of data on a same user interface in real time without input from a user, wherein the display on the same user interface(vii) wherein the communication link is established between the remote user device and a remote vendor device; (d) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of an interactive graphical user interface display via security features and a distributed communication network, the interactive graphical user interface the back-end application computer server receives selection of an entity identifier element and transmits information in accordance with the selected entity identifier element to present on the interactive graphical user interface without transmitting information not in accordance with the selected entity identifier element, thereby reducing a number of electronic messages that are transmitted and improving operation of the system; the at least one electronic communication address is included when it is the back-end application computer server based on at least one of artificial intelligence and machine learning. Claim 17 further recite the additional element of a non-transitory computer-readable medium. 
The bolded limitations recited above in independent claim 1 (similarly claims 10 and 17) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components. which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2). The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, the computing platform includes generic processors, memories, and communication interfaces.  Paragraph [0024] of the specification detail any combination of a generic computer system program to perform the method. Nothing in the Specification describes the specific operations recited in claims 1, 10, and 17 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The additional elements of “artificial intelligence and a machine learned model”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “artificial intelligence and a machine learned model” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for observe a vendor performance metrics and generate corrective action plan and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention solving observe a vendor performance metrics and generate corrective action plan. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims  2-7, 11-16, 18, and 21 merely incorporate the additional elements recited above, no additional elements are disclosed in the dependent claims that were not considered in independent claims 1, 10 and 17 Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-7, 10-18, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of Claims 1,  10 and 17. A system to provide an automated vendor logistical variance management platform via a back-end application computer server of an enterprise, comprising: (a) a vendor data store containing electronic records (b) a metric data store containing electronic records that represent (c) the back-end application computer server, coupled to the vendor data store and metric data store, an email server, workflow application and calendar application, the back-end application computer server including: a computer processor, and a computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, cause the back-end application computer server to: (i) receive from a remote device (ii) access the vendor data store via an encrypted database management system (vi)  a display of data on a same user interface in real time without input from a user, wherein the display on the same user interface(vii) wherein the communication link is established between the remote user device and a remote vendor device; (d) a communication port coupled to the back-end application computer server to facilitate an exchange of data with the remote user device in support of an interactive graphical user interface display via security features and a distributed communication network, the interactive graphical user interface the back-end application computer server receives selection of an entity identifier element and transmits information in accordance with the selected entity identifier element to present on the interactive graphical user interface without transmitting information not in accordance with the selected entity identifier element, thereby reducing a number of electronic messages that are transmitted and improving operation of the system; the at least one electronic communication address is included when it is the back-end application computer server based on at least one of artificial intelligence and machine learning. Claim 17 further recite the additional element of a non-transitory computer-readable medium. 
The additional elements of “artificial intelligence and a machine learningl”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “artificial intelligence and a machine learned model” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to observe a vendor performance metrics and generate corrective action plan
Claims 1-7, 10-18, and 21 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 

 
Allowable Subject Matter
Claims 1-7, 10-18, and 21 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
Regarding the 35 USC 103 rejection, No art rejections has been put forth in the rejection.
Closest prior art to the invention include Ramesh Babu US 2015/0193709: System and method for IT sourcing management and governance covering multi geography, multi sourcing and multi vendor environment, Eciher, JR. et al. US 2002/0099578: Performance-based supply chain management system and method with automatic alert threshold determination. Bhattacharyya et al.  US 2021/0065091: Data driven systems and methods for optimization of a target business. Connell et al. US 2020/0065727: System and method for a supplier risk index. 
None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “generating a plurality of low-level score cards across multiple vendors, automatically updating a display of data on a same interactive graphical user interface in real time without input from a user, wherein the display on the same interactive graphical user interface includes a first score card generated for multiple vendors and a second score card for each individual vendor, wherein the second score card for the individual vendor includes a vendor performance metric, a vendor initiative metric, a financing metric, a description of a benchmark for each metric and a year-to-date progress indication for each benchmark based on a benchmark goal, an improving or degrading direction of vendor performance with respect to the benchmark goal and a target date for the benchmark goal; automatically, when a vendor logistical variance result exceeds a threshold value, and in response to the determination the threshold value is exceeded: (i) generating a corrective action plan based on at least one of artificial intelligence and machine learning, (ii) establishing a communication link between the remote user device and a remote vendor device” The reason to withdraw the 35 USC 103 rejection of claims 1-7, 10-18, and 21 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balan US 2020/0034772: Cloud-based, data-driven artificial intelligence and machine learning financial planning and analysis visualization platform. 
Gu et al. US 2008/0163099: Drill down functionality in a dashboard application. 
Johnson et al. US 2008/0114628: Enterprise proposal management system. 
Brown et al. US 2014/0343997: Information technology optimization via real-time analytics. 
Chase et al. US 2015/0006205: System and method providing automobile insurance resource tool. 
Gustafsson, Jeanette, and Erika Karlsson. "Supplier performance dashboard at Volvo Logistics." (2012).
Hofmann, Martin, Florian Neukart, and Thomas Bäck. "Artificial intelligence and data science in the automotive industry." arXiv preprint arXiv:1709.01989 (2017).
Liesbeth V, Michaël C, Anna MD, Charlotte LB, Wouter C, Dirk V. Overview of artificial intelligence-based applications in radiotherapy: Recommendations for implementation and quality assurance. Radiotherapy and Oncology. 2020 Sep 10.
Fourman WO 2004/114177: System for facilitating management and organizational development processes. 
Estall et al. US 2018/0349826: Methods and systems for use in monitoring the operations of a business. 
Billicki et al. US 2011/0061013: Operations dashboard. 
Korenblit Shmuel CA 2,564,847: Systems and methods for context drilling in workforce optimization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624